Case 1:20-mc-00349-JSR Document 2 Filed 10/23/20 Page 1 of 2
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Butiding
One Saint Andrew's Plaza
New York, New York 10007

October 15, 2020

BY EMAIL ORDER
The Honorable Jed S. Rakoff

United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

 

Re: Microsoft’s Appeal of Non-Disclosure Orders, 20 Misc. --- (20 Mag. 7329, 20
Mag. 10620)

Dear Judge Rakoff:

The Government and Microsoft write jointly to inform the Court of the parties’
agreement in principle to resolve the above-referenced matter. As the Court is aware, this matter
concerns two court orders requiring Microsoft to produce data associated with an individual
account registered to one of Microsoft’s enterprise customers (the “Enterprise Customer”) and
prohibiting Microsoft from notifying anyone about the existence of the orders. Microsoft
appealed the nondisclosure orders to this Court, sitting in Part I. The Government’s opposition to
Microsoft’s appeals is due on or before this Thursday, October 15, 2020, and Microsoft’s reply is
due on or before October 22, 2020.

The Government has agreed, in light of the unique circumstances of this case and the
investigation to which it relates, to notify an individual at the Enterprise Customer about the
orders, including by providing an individual at the Enterprise Customer with the account
targeted. In particular, the Government intends to first notify outside counsel for the Enterprise
Customer, and to work with counsel to identify an appropriate individual within the Enterprise
Customer for disclosure. The Government will provide an individual at the Enterprise Customer
with a copy of this letter.

Microsoft agrees that the Government’s notice to an individual at the Enterprise
Customer will address Microsoft’s concerns in this matter. Accordingly, the parties respectfully
request that the current briefing deadlines be continued by two weeks to afford the Government a
reasonable opportunity to notify the Enterprise Customer, such that the Government’s opposition
to Microsoft’s appeals would be due on or before October 29, 2020, and Microsoft’s reply would
be due on or before

 
Case 1:20-mc-00349-JSR Document 2 Filed 10/23/20 Page 2 of 2

Hon. Jed S. Rakoff Page 2
October 15, 2020

November 5, 2020. Once notification to the Enterprise Customer’s outside counsel occurs, the
parties will promptly inform the Court and stipulate to the dismissal of Microsoft’s appeals.

The parties further agree that the information disclosed in this letter need not be
filed under seal, and accordingly respectfully request that this letter be filed on the public
docket,

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

By: sf
Kyle A. Wirshba

Assistant United States Attorney
(212) 637-2493

cc: James M. Garland, Esq., Covington & Burling LLP, Counsel to Microsoft

Sa QR PEren

: JSP F-
lO—/E- 26

 
